In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-19-00134-CV
                              ________________________


                          IN RE TERRILL E. CRUZ, RELATOR



                                    Original Proceeding
                  Arising From Proceedings Before the 100th District Court
                                Collingsworth County, Texas
                  Trial Court No. 2719; Honorable Stuart Messer, Presiding


                                        May 8, 2019

                            MEMORANDUM OPINION
                      Before CAMPBELL, PIRTLE, and PARKER, JJ.


       By this original proceeding, Relator, Terrill E. Cruz, an inmate proceeding pro se,

seeks a writ of mandamus to compel the Collingsworth County District Clerk to provide

him with copies of documents related to an 11.07 writ of habeas corpus that was denied

by the Texas Court of Criminal Appeals. He maintains the district clerk violated ministerial

duties outlined in article 2.21 of the Texas Code of Criminal Procedure. Included with

Relator’s request are copies of two letters mailed to the district clerk in August and
September 2018 in which he requested the documents. We dismiss this appeal for want

of jurisdiction.


       This court has the authority to issue writs of mandamus against a judge of a district

or county court in our district and all writs necessary to enforce our jurisdiction. TEX.

GOV'T CODE ANN. § 22.221(b) (West Supp. 2018).1 In order for a district clerk to fall within

our jurisdictional reach, it must be established that the issuance of the writ of mandamus

is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d 691, 692-93 (Tex.

App.—San Antonio 1998, orig. proceeding). Relator does not have an appeal pending in

this court nor has he demonstrated that the exercise of our mandamus authority against

the Collingsworth County District Clerk is necessary to enforce our jurisdiction.

Consequently, we have no authority to issue a writ of mandamus against the

Collingsworth County District Clerk.


       Relator’s petition for writ of mandamus is dismissed for want of jurisdiction.




                                                               Per Curiam




       1  Cf. TEX. GOV’T CODE ANN. § 21.001(a) (West 2004) (dictating a trial court’s, as opposed to an
appellate court’s, authority to issue writs and orders necessary in aid of its jurisdiction).

                                                  2